Citation Nr: 0927904	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
brachial plexus neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from October 1979 to 
March 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO 
continued a 20 percent rating for the Veteran's service-
connected left brachial plexus neuropathy.  The Veteran filed 
a notice of disagreement (NOD) in January 2007, and the RO 
issued a statement of the case (SOC) later that month.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2007.

In April 2009, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

In July 2009, the Veteran submitted additional VA medical 
records to the Board without a waiver of his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

During the April 2009 Board hearing, the Veteran stated that 
the pain in his left shoulder has worsened and that if he 
moves his arm in any kind of way, it spasms.  He contends 
that he is having additional problems that were not 
documented by the April 2008 VA examiners, including pain, 
spasms, weakness, tingling, and numbness.  He said he is 
unable to carry groceries with his left arm and has 
difficulty dressing and going to the bathroom.  He also said 
that he has weakness in his left hand is unable to carry a 
cup of tea.  

As mentioned, in July 2009, the Veteran submitted additional 
medical evidence to the Board.  This evidence includes a July 
2009 letter from Dr. Kostromin, a VA physician, who stated 
that the Veteran was being treated for "worsening shoulder 
pain" and was being referred to a specialist for the next 
month.  

The Board finds that, given allegations of worsening 
disability, another VA examination is needed to resolve the 
claim for increase.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide a veteran with 
a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous").  Accordingly, the RO should arrange for 
the Veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Augusta VA Medical Center (VAMC) dated through August 2008.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for contact dermatitis from the Augusta 
VAMC since August 2008, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The Board also notes that the claim for an increased rating 
for left brachial plexus neuropathy was last adjudicated in 
an August 2008 supplemental SOC (SSOC).  Additional VA 
outpatient treatment records were associated with the claims 
file after issuance of the August 2008 SSOC.  In particular, 
this evidence includes an August 2008 VA occupational therapy 
note with range of motion studies for the left shoulder 
pertinent to the claim on appeal, and VA outpatient treatment 
notes dated from April to July 2009.  Thus, remand for 
issuance of a new SSOC reflecting consideration of this 
additional evidence is required.  See 38 C.F.R. § 19.31, 
19.37 (2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Augusta 
VAMC all records of evaluation and/or 
treatment for the Veteran's left shoulder 
since August 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current residuals of the in-service 
compression trauma, to include brachial 
plexus neuropathy.  The examiner should 
offer specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the service-connected 
residuals of the compression trauma 
injury.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  The physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion. 

With respect to the foregoing, the 
examiner should specifically indicate 
whether motion of the left arm is possible 
to the shoulder level, or to midway 
between the side and shoulder level, or is 
limited to 25 degrees from the side.

With respect to any neurologic residuals 
of the compression trauma injury, the 
examiner should comment on whether the 
Veteran has neuritis, neuralgia, or 
incomplete paralysis and whether the 
resulting functional impairment is mild, 
moderate, or severe, or results in 
complete paralysis.

The physician should set forth all 
examination findings, along with complete 
rationale for the comments expressed, in a 
printed (typewritten) report.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating in light of all pertinent evidence 
(to include all additional evidence 
received since the August 2008 SSOC) and 
legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




